       Case 3:20-cv-02684-LC-EMT Document 8 Filed 04/24/20 Page 1 of 2



                                                                        Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


JAMES KEITH RUSHBROOK,
    Plaintiff,

vs.                                            Case No.: 3:20cv2684/LAC/EMT

ESCAMBIA COUNTY JAIL, et al.,
     Defendants. n
__________________________/
                            ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated March 24, 2020 (ECF No. 7). Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
        Case 3:20-cv-02684-LC-EMT Document 8 Filed 04/24/20 Page 2 of 2



                                                                            Page 2 of 2

       2.     This matter is DISMISSED WITHOUT PREJUDICE for Plaintiff’s

failure to comply with an order of the court and failure to keep the Court apprised of

his mailing address.

       3.     The clerk is directed to close the file.

       DONE AND ORDERED this 24th day of April, 2020.




                                  s /L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv2684/LAC/EMT
